Citation Nr: 1700123	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel







INTRODUCTION

The Veteran had active duty service from January 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Denver, Colorado.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The last time the Veteran's service connected disabilities were evaluated for compensation and pension purposes was in May 2011 when a VA PTSD examination was conducted which included an opinion as to employability.  A January 2013 VA clinical record is associated with the record.  This document indicates that the Veteran informed a clinician that his anger was getting worse and he had to work to not hurt other people.  He did not have directed suicidal or homicidal ideation but he knowns he has "worsening."  The Board finds this record suggests that the Veteran's PTSD has possibly increased in severity since the time of the last VA examination.  When there is a suggestion that the service connected disability at issue has increased in severity since the time of the last VA examination, a current VA examination is warranted.  The Board finds the Veteran should be afforded another VA examination to determine if he is unemployable as a result of his service connected disabilities to include PTSD which is his primary disability.  

The medical evidence of record indicates that the Veteran was receiving somewhat regular mental health treatment subsequent to July 2011, the date that the TDIU claim was denied.  Significantly, the most recent clinical records associated with the claims file are dated in January 2013.  It appears that some of the Veteran's medical records may be missing.  As the issue on appeal is being remanded for the above referenced development, the Board finds that attempts should be made to secure all the Veteran's most recent medical records.  


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for VA examinations by an examiner or examiners with the sufficient expertise to ascertain the current severity and manifestations of the service-connected residuals of PTSD, hearing loss and tinnitus.  The entire claims file should be made available to and be reviewed by the examiner or examiners.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaires shall be completed.  The examiner or examiners must comment on the effect of the Veteran's PTSD, hearing loss and tinnitus with regard to his employment.  The RO or the AMC should ensure that the examiner or examiners provides all information required for rating purposes.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim for TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




